DETAILED ACTION
This Non-Final action is responsive to the application and IDS filed 3/2/2021.

Claims 21-40 are pending. Claims 1-20 were canceled. Claims 21, 29 and 35 are the independent claims.

The present application is being examined under the pre-AIA  first to invent provisions. 


Information Disclosure Statement
The information disclosure statement (IDS) submitted on 3/2/2021 has been entered, and considered by the examiner.



Priority
Acknowledgement is made to applicant’s claim for priority to Parent U.S. Application Serial No. 16/439474, filed on 6/12/2019 now U.S. 10,970,467, which claims priority to 14/253146 now U.S. 10,387,544, filed 4/15/2014, which claims priority to 12/101650 now U.S. 8,726,146 filed 4/11/2008.




Drawings
The Drawings filed on 3/2/2021 have been approved.

Double Patenting
7.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the "right to exclude" granted by a patent and to prevent possible harassment by multiple assignees.  See In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970);and, In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent is shown to be commonly owned with this application.  See 37 CFR 1.130(b).
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer.  A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
	
8.	Claims 21, 29 and 35 are provisionally rejected under the judicially created doctrine of obvious-type double patenting as being unpatentable over claims 1, 16, 20 of U.S. 8,726,146 herein ‘146 & claims 1, 8 and 15 of U.S. 10,387,544 herein ‘544 & claims 1, 9 and 15 of U.S. 10,970,467 herein ‘467. Although the conflicting claims are not identical, they are not patentably distinct from each other because the two applications describes webpage augmentation and video presentation.	
Claim 21 (see claim 1 ‘146); & (see claim 1 ‘544); & (see claim 1 ‘467);
Claim 29 (see claim 1 ‘146); & (see claim 8 ‘544); & (see claim 9 ‘467);
Claim 35 (see claim 1 ‘146); & (see claim 15 ‘544); & (see claim 15 ‘467);
The instant application is different in that it claims broader process that excludes elements of the ’146, ‘544 and ‘467 patents. At the time of the invention it would have been obvious for one of ordinary skill in the art before the effective filing date of the application to have omitted claim elements resulting in a broader scope.

Specification
9.	Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
10.	The abstract is objected to because it recites phrases which can be implied such as “The present invention describes…” Furthermore the abstract exceeds 150 words. Appropriate Corrections are required.


Claim Rejections - 35 USC § 102
11.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


12.	Claims 21-20 are rejected under 35 U.S.C. 102(b) as being anticipated by Stevenson (U.S. 7,257,585, published Aug. 14, 2007, cited in the 1449 dated 3/2/2021). 
Regarding Independent claims 21, 29 and 35, Stevenson discloses A method for augmenting webpages with video content, the method comprising: 
receiving, by a server processor, one or more keywords from a webpage of a user computing device, the webpage including a link associated with the one or more keywords, the link providing access to first video content corresponding with the one or more keywords (see figs. 3-7 & col. 5, lines 1-60, discloses identification of keywords in a webpage using a reference database of keywords & see figs. 3-5 & col. 5, lines 1-60, discloses modification by augmenting keywords located in the web page to any type of hyperlink and corresponding destination file opened in a new window. Further describing in col. 1, lines 40-45 use of MIME extension in which the data files for exchange includes audio, video, images, applications and text content); 
based on receiving indication of a first interaction with the link, transmitting the first video content to the user computing device for display on the webpage (see col. 5. lines 50-67, discloses interacting with the link);
 updating the link to provide access to second video content, the second video content being different from the first video content (see col. 5, lines 45-67 “The resulting augmented files would be current at the time of viewing. In a publisher embodiment, the advertiser might continually files on the network, replacing augmented files on the network.” thereby updating augmented content data with new data which is “prioritized”, has determined by the publisher thereby being replaced); and 
based on receiving indication of a second interaction with the link, transmitting the second video content to the user computing device for display on the webpage (see figs. 3-5 & col. 5, lines 1-60, discloses modification by augmenting keywords located in the . 
Regarding Dependent claims 22, 30 and 36, Stevenson discloses wherein at least one of the first video content and the second video content includes video content related to a topic that is associated with the one or more keywords (see figs. 3-5 & col. 5, lines 1-60, including the explanation provided in the Independent claim). Regarding Dependent claims 23 and 31, Stevenson discloses updating the link when the second video content is dynamically prioritized over the first video content (see figs. 3-5 & col. 5, lines 1-60, including the explanation provided in the Independent claim).Regarding Dependent claims 24, 32 and 37, Stevenson discloses displaying a pre-roll advertising video prior to the display of the first video content or the second video content (see figs. 3-5 & col. 5, lines 1-60, including the explanation provided in the Independent claim).Regarding Dependent claims 25 and 33, Stevenson discloses wherein the pre-roll advertising video corresponds with the one or more keywords or a topic relating to a requested or displayed video file (see figs. 3-5 & col. 5, lines 1-60, including the explanation provided in the Independent claim).Regarding Dependent claims 26, 34 and 38, Stevenson discloses wherein a popularity ranking is based on tracked user data associated with one of the first video content and the second video Regarding Dependent claims 27 and 39, Stevenson discloses wherein the first video content and the second video content are displayed in an inset frame and provide the user with control features to pause, fast forward, rewind and adjust the volume of the video (see figs. 3-5 & col. 5, lines 1-60, including the explanation provided in the Independent claim).Regarding Dependent claims 28 and 40, Stevenson discloses wherein the first video content and the second video content are associated with relevant keywords, tagged, and stored in a video library (see figs. 3-5 & col. 5, lines 1-60, including the explanation provided in the Independent claim).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MANGLESH M PATEL whose telephone number is (571)272-5937.  The examiner can normally be reached M-F from 10:00 am -7:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephen Hong can be reached on 571-272-4124.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/Manglesh M Patel/
Primary Examiner, Art Unit 2178
1/1/2022